On Motion for Rehearing.
PER CURIAM.
The opinion filed expresses our fixed conclusion on the matters dealt with. As to the ground of the motion which asserts that the parts of the statute authorizing the flat-rate assessments and water charges deny due process because there is no provision for a hearing, we think that the hearing is afforded when the rates or charges are sought to be enforced by suit, and in the present case when the claim for them is offered to be proved. Whether there are particular items here asserted which are illegal does not appear to have been considered and decided in the District Court, and is not presented in this record in such definite shape as to enable us to make a decision. Our judgment and mandate are not to be taken as excluding a further examination in the District Court of any items of the claim which may be illegal. We express no opinion on them.
Motion denied.